DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims 
Claims 1-18, as filed on 03/22/2021, are currently pending and considered below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims, no new matter should be entered:
Claim 1, line 3: “climbing hold type” (it is unclear what in the figures is considered the climbing hold type or if its referring to the entire embodiment).
Claims 7-8 recite: “end members” (there are no reference numbers for “end members” and it is unclear if the end members are supposed to be the end portions of claim 1).
Claim 14 recites: “wherein the locking mechanism in adhesive that secures the end members to the end portions of the middle body” (there are no reference numbers for “adhesive” and the figures do not show how the end caps 5 would be fixed to the middle body 5 that enables the caps to rotate independently selectively fixed). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 9, line 11: “at least one locking mechanism that when engaged fixes at least one end member from rotating independently”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 10-14 recite: wherein the locking mechanism is: a gearing mechanism, a pin that fits in a pin hole, a ratcheting mechanism, screws, or adhesive. 
Claim Objections
Claims listed below are objected to because of the following informalities (appropriate correction is required):
Claims 2-8, 10-18, lines 1: amend “A climbing training device” to ---the climbing training device---.
Claim 1, lines 5-6: amend “the ends of the notch and sized” to ---ends of the notches sized---.
Claim 2, lines 1-2: amend “wherein exists an opening that spans” to ---further comprising an opening that spans---.
Claim 3, lines 2-4: amend “whereby the flexible elongated member when inserted in at least one notch restricts” to ---wherein the at least one flexible elongated member, when inserted in the at least one notch of the plurality of notches, restricts---.
Claim 3, line 4: amend “the walls of the notches” to ---walls of the plurality of notches---.
Claim 3, line 5: amend “coming into contact” to ---coming into contact with the at least one flexible elongated member---.
Claim 3, lines 5-6: amend “the elongated flexible member” to ---the at least one elongated flexible member---.
Claim 4, line 1: amend “the notches” to ---the plurality of notches---.
Claim 7, line 1: amend “at least one notch” to ---at least one notch of the plurality of notches---.
Claim 9, line 2: amend “opsite” to ---opposite---.
Claim 9, lines 8-9: amend “in such a way wherein” to ---in such a way that---.
Claim 9, line 12: amend “the user” to ---a user---.
Claim 9, lines 13-14: amend “at least one climbing hold type” to ---the at least one climbing hold type---.
Claim 18, line 2: amend “the mainly” to ---a mainly---.
Claim 18, line 2: amend “the notch” to ---the at least one notch---.
Claim 18, line 3: amend “the edge” to ---an edge---.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim 1, line 3 and Claim 9, line 3 recite: “climbing hold type”. The claim is rendered indefinite as it is unclear what “type” is in reference to and if it is a structure. It is unclear the metes and bounds of the claim in regards to the limitation and to what it is stating. 
Claim 2, lines 2-3 recite: “whereby at least one flexible elongated member, such as a cord, can pass through”. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Applicant is suggested to amend the limitation to ---whereby at least one flexible elongated member that is a cord passes through the opening---.
Claim 3, line 1 recites: “at least one notch”. The claim is rendered indefinite as it is unclear if this notch is in addition to the plurality of notches or one notch of the plurality of notches. Applicant is suggested to amend the limitation to ---at least one notch of the plurality of notches---.
Claim 3, line 2 recites: “at least one flexible elongated member, such as a cord,”. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Applicant is suggested to amend the limitation to ---at least one flexible elongated member that is a cord---
	Claim 5, line 1 recites: “wherein a said notch”. It is unclear the metes and bounds of this claim due to “a said” and to what it is referring to. Applicant is suggested to amend the limitation to ---wherein at least two notches of the plurality of notches---.
	Claim 5, lines 2-3: recite “whereby allowing for at least two separate notch ends to be in close proximity to each other while allowing their midpoints to be far apart”. The claim is rendered indefinite as it is unclear what can be considered far apart. It is also unclear if the midpoint is referring to the notch ends or the at least two notches. Applicant is suggested to amend the limitation to ---allowing two separate notch ends of the at least two notches to be in closer proximity to each other than midpoints of the at least two notches ---.
	Claim 6, lines 1-2 recite: “wherein a mixture of straight and curved notches exist”. The claim is rendered indefinite as it is unclear if these notches are part of the plurality of notches or are different notches. Applicant is suggested to amend the limitation to ---wherein the plurality of notches comprise a mixture of straight and curved notches---.
	Claim 6, line 2 recites: “whereby allowing for ease of use of a straight notch to be accompanied by a curved notch in place where the notches openings might be close by strength is also needed between the notches. The claim is rendered indefinite as it is unclear what the metes and bounds of the claim limitations are attempting to state. Likewise, it is unclear if the straight and curved notches are the same notches as claimed on Claim 6, line 1 or in addition. It is unclear if “might be close by strength is also needed between the notches” is an optional limitation due to the verbiage of “might”. 
	Claim 7, lines 2-3 recite: “in at least one end member has at least one open end at the opening, that spans the first and second end members, and the other open at penetrating the edge of the end member. The claim is rendered indefinite as it is unclear the metes and bounds of the claim due to conflicting language and incongruent sentence structure. It is unclear if the “end members” are in reference to the “first and second end portions” of claim 1 or are additional structure. It is unclear what “and the other open at” is stating and if open is a structure. It seems a word is missing from this limitation. There is a lack of antecedent basis for “the edge”. Applicant is suggested to amend the “end members” to be “end portions” to be consistent with claim 1 and to amend “the edge” to –an edge---. Additional amendments will be required to overcome these 112(b) rejections in addition to the ones suggested.
	Claim 8, lines 1-2 recite: “wherein at least one notch in at least one end member spans and penetrates the edge of the end member---. The claim is rendered indefinite as it is unclear if the end members and the end portions are the same limitation or in addition thereto. There is a lack of antecedent basis for “the edge” and it is unclear if the at least one notch is in addition to the plurality of notches. Applicant is suggested to amend the limitation to ---wherein at least one notch of the plurality of notches in at least one of the first and second end portions spans and penetrates an edge of the respective at least one end portion---.
	Claim 9, lines 6-7 recites: “suitable attachment points”. The claim is rendered indefinite as it is unclear what can be considered suitable. Likewise it is unclear if the attachment points are along the first and second end portions of the middle body or is a separate structure entirely.
	Claim 15, lines 1-4 recite: “wherein there are a plurality of pin holes that when selected by the pin define where the end members are rotationally fixed”. The claim is rendered indefinite due to lack of antecedent basis. It is unclear if claim 15 is meant to be dependent on claim 11 rather than claim 14. Applicant is suggested to amend the limitations to ---the climbing training device of claim 11, wherein the pin hole is a plurality of pin holes that when selected by the pin define where the end members are rotationally fixed---.
	Claim 17, line 3-5 recites: “is attached to something suitable, the openings location, with respect to the middle body, defines what climbing hold type can be trained.” The claim is rendered indefinite as it is unclear what can be considered suitable for attachment. Likewise it is unclear if climbing hold type is an exercise, a body part, or a structural limitation on the device.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 13, and 16-18 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by US 6926747 B2 (Udwin).
Regarding Independent Claim 1, Udwin discloses a climbing training device (exercise device 100) comprising: 
a middle body (central guide member 102) having a first end portion and an opposite second end portion (left and right plunger members 112) that encompasses at least one climbing hold type (circular cross section of guide member 102) for the use of training between the first and second end portions (in as much as applicant has shown the guide member 102 has a circular cross section and is capable of being gripped for grip training for climbing); 
and, a plurality of notches (grooves 132) in the first and second end portions having openings on the ends of the notch (see Figure 5 wherein the groove 132 has opposite openings on the sides of base portion 128) and sized to receive a flexible elongated member (flexible members 172, Figure 9).
Regarding Claim 2, Udwin further discloses the climbing training device to claim 1, wherein exists an opening that spans from the first end portion to the second end portion (Figure 9: Annotated) whereby at least one flexible elongated member, such as a cord, can pass through (flexible member 172 passes through the opened space between the first and second plunger members 112).

    PNG
    media_image1.png
    286
    716
    media_image1.png
    Greyscale

Figure 9: Udwin Annotated
Regarding Claim 3, Udwin further discloses the climbing training device to claim 1, wherein at least one notch is sized to accept at least one flexible elongated member (see Figure 9 wherein the groove 132 is sized to receive the end of flexible member 172), whereby the flexible elongated member when inserted in at least one notch restricts the middle body to rotate relative to the flexible elongated member due to the walls of the notches coming into contact when the elongated flexible member is in tension (in as much as applicant has shown the flexible members 172 provide resistance on the device and resistance rotational movement of the plungers 112 resisting rotation between the plungers 112 and central member 102 while the flexible member 172 is in contact with the groove 132)
Regarding Claim 4, Udwin further discloses the climbing training device to claim 1, wherein the notches are straight (Figure 5: Annotated; the notches 132 are straight along outer surface 134).

    PNG
    media_image2.png
    252
    369
    media_image2.png
    Greyscale

Figure 5: Udwin Annotated
Regarding Claim 5, Udwin further discloses the climbing training device to claim 1, wherein said notch comprises a non-straight path (Figure 9: Annotated) whereby allowing for at least two separate notch ends (attachment fasteners 174)  to be close in proximity to each other (fastener ends 174 are in close proximity both within the same groove 132) while allowing their midpoints to be far apart (see Figure 9 wherein the groove 132 near the center of plunger 112 is thicker than near its left and right ends), thereby creating thicker wall areas between the notches to increase strength (see Figure 9 wherein the groove 132 near the center of plunger 112 is thicker than near its left and right ends).

    PNG
    media_image3.png
    314
    430
    media_image3.png
    Greyscale

Figure 9: Udwin Annotated
Regarding Claim 6, Udwin further discloses the climbing training device to claim 1, wherein a mixture of straight and curved notches exist (Figure 9: Annotated; outer portion of plunger 112 has a straight notch while the inner portion has a curved notch) whereby allowing for the ease of use of a straight notch to be accompanied by a curved notches (see Figure 9 wherein the straight and curved notches are accompanying each other in the same plunger 112) in places where the notches openings might be close but strength is also needed between the notches (the curved notch allows for a thicker portion of plunger 112 increasing the physical strength of the device).

    PNG
    media_image4.png
    469
    457
    media_image4.png
    Greyscale

Figure 9: Udwin Annotated
Regarding Claim 7, Udwin further discloses the climbing training device to claim 1, wherein at least one notch in at least one end member has at least one open end at the opening, that spans the first and second end members, and the other open at and penetrating the edge of the end member (see 112(b) above, in as much as applicant has shown and as best described and annotated in the Figure below the grooves 132 has an opening on an outer end of plunger 112 connected to an opening that spans between the respective plungers 112).

    PNG
    media_image1.png
    286
    716
    media_image1.png
    Greyscale

Figure 9: Udwin Annotated
Regarding Claim 8, Udwin further discloses the climbing training device to claim 1, wherein at least one notch in at least one end member spans and penetrates the edge of the end member (see Figure 9 above wherein groove 132 penetrates the lower and upper ends of plungers 112).
Regarding Independent Claim 9, Wakuda discloses a climbing training device (exercise tool 1) comprising: 
a middle body (tubular body 11; middle body is tubular body 11 within rod bodies 10 and 20, see Figure 2) having a first end portion (distal end 11e) and an opposite second end portion (proximal end 11g) that encompasses at least one climbing hold type for the use of training between the first and second end portions (in as much as applicant has shown tubular member 11 has a circular cross section and is grippable and capable of being held for climbing training); 
a plurality of end members (first grip 30 with rod body 10, and second grip 40 with rod body 20) attached to the first and second end portions that guide at least one flexible elongated member (coil spring 70 with latch bodies 50, 60), that is used to attach the device to suitable attachment points (in as much as applicant has shown the coil spring is attached to the exercise device), along the first and second end portions of the middle body (in as much as applicant has shown, the bodies 10 and 20 guide spring 70 along the length of tubular body 11 via latch bodies 50, 60); 
the end members being attached to each first and second end portions in such a way wherein the middle body can rotate independently of one end member (see Figure 3 wherein grip 40 rotates independently of the tubular body 11) and at least one flexible elongated member (coil spring 70 rotates independently of tubular member 11 such that while coil spring 70 rotates with rotation of grip 40, tubular body 11 stays stationary, see Figure 3); 
and at least one locking mechanism (screw 33 within hole 32, see 112(f) interpretation above wherein screw 33 meets the structural requirement of “screw”) that when engaged fixes at least one end member from rotating independently of the middle body (“When a screw 33 is inserted into the communication hole 32 and screwed into the screw mounting hole 12b, the first grip 30 is fixedly secured to the proximal end 11g of the tubular portion 11b.” ¶ 45), whereby giving the user the ability to define the location of at least one flexible elongated member relative to at least one climbing hold type encompassed in the middle body (screw 33 locks the grip 30 relative to tubular member 11 locking the latch body 50 to a specific orientation relative to the grip 30).
Regarding Claim 13, Wakuda discloses the climbing training device to claim 9, wherein the locking mechanism are screws (screw 33, 43) that secure the end members to the end portions of the middle body (screw 33 directly fixes grip 30 to tubular member 11, screw 43 indirectly fixes grip 40 to tubular member 11).
Regarding Claim 16, Wakuda further discloses the climbing training device to claim 9, wherein the end members have at least one notch (communication holes 11d, 21d; see Figure 2 wherein the communication holes are on the surfaces of bodies 10, 20 and allow for attachment of latch bodies 50, 60).
Regarding Claim 17, Wakuda further discloses the climbing training device to claim 9, wherein at least one end member has at least one opening (communication holes 11d, 21d) on an edge (see Figure 2 wherein the communication holes 11d, 21d are on an upper edge of the bodies 10 and 20) that is sized to fit at least one flexible elongated member (latch bodies 50, 60 of the spring 70 are sized and fitted within holes 11d, 21d) so that when the elongated flexible member is attached to something suitable, the openings location, with respect to the middle body, defines what climbing hold type can be trained (in as much as applicant has shown and as best described the coil spring 70 is fixed within holes 11d, 21d with its latch bodies 50, 60 fitted within the holes and are capable of allowing the user to grip the grips 30, 40 or the tubular body 11 to train for gripping for climbing).
Regarding Claim 18, Wakuda further discloses the climbing training device to claim 9, wherein at least one end member has at least one notch (communication hole 11d) on a mainly outward facing end (hole 11d is outwardly facing surface of a proximal end of the body 10) wherein the notch has at least one opening penetrating the edge of the end member (hole 11d creates an opening within the hole that penetrates from the outer edge inwardly through the body 10) and sized to fit at least one elongated flexible member (latch body 50 of the coil 70 is fixed within the hole 11d, see Figure 2) so that when the elongated flexible member lies in the entire notch that it comes out of one end of the notch at the edge of the end member (latch body 50 resides within the entire hole 11d and extends outwardly from an outward end of the hole 11d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 6926747 B2 (Udwin) in view of US 20200222755 A1 (Adwan).
Regarding Claim 11, Udwin discloses the invention as substantially claimed, see above. Udwin further discloses wherein the locking mechanism is a screw (screws 33, 43) whereby fixing at least one end member from rotating independently of the middle body (screw 33 directly fixes grip 30 to tubular member 11, screw 43 indirectly fixes grip 40 to tubular member 11). Udwin does not disclose wherein the locking mechanism is a pin that fits in a pin hole whereby fixing at least one end member from rotating independently of the middle body.
Adwan teaches an analogous exercise device (exercise tool 1) comprising: 
a middle body (tubular section 11) having a first end portion and an opposite second end portion (proximal end 11A and distal end 11b);
a plurality of end members (knob 13 and handgrip 52) attached to the first and second end portions (knob 13 is attached via connector 51 and handgrip 52 is connected via tubular section 12);

and at least one locking mechanism (connector 51; “knobs can be permanently or removably secured to the handle sections” ¶ 19; and “connectors such as opposing strips of hook and loop material (i.e. Velcro®), magnets, and/or compression fittings such as locking pins” ¶ 16’ the connector 51 is locking pins) that when engaged fixes at least one end member from rotating independently of the middle body (the connector 51 removably secures the knob 13 and prevents rotation between the two);
wherein the locking mechanism is a pin (connector 51 are locking pins) that fits in a pin hole whereby fixing at least one end member from rotating independently of the middle body (knob 13 is fixed to tubular member 11 via locking pins 51).
It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Udwin’s screws to be locking pins, as taught by Adwan, in order to allow for repeated joining and separation without damaging the device (¶ 16). 
Regarding Claim 15, Udwin in view of Adwan further discloses the climbing training device to claim 11 (see 112b above), wherein there are a plurality of pin holes (communication holes 32 and 43) that when selected by the pin define where the end members are rotationally fixed which in turn defines the climbing hold type that can be used to train with on the middle body (in as much as applicant has shown and as best described the locking pins 51 when in the communication holes 32, 43 fix the respective first and second grips 30, 40). 

Regarding Claim 14, Udwin discloses the invention as substantially claimed, see above. Udwin further discloses wherein the locking mechanism is a screw (screws 33, 43) whereby fixing at least one end member from rotating independently of the middle body (screw 33 directly fixes grip 30 to tubular member 11, screw 43 indirectly fixes grip 40 to tubular member 11). Udwin does not disclose wherein the locking mechanism in adhesive that secures the end members to the end portions of the middle body (see 112(b) above).
Adwan teaches an analogous exercise device (exercise tool 1) comprising: 
a middle body (tubular section 11) having a first end portion and an opposite second end portion (proximal end 11A and distal end 11b);
a plurality of end members (knob 13 and handgrip 52) attached to the first and second end portions (knob 13 is attached via connector 51 and handgrip 52 is connected via tubular section 12);
and at least one locking mechanism (connector 51; “knobs can be permanently or removably secured to the handle sections” ¶ 19; and “the term “permanently secured” shall be used to describe a situation wherein two or more objects are joined together in a manner so as to prevent the same objects from being separated. Several nonlimiting examples include various adhesives such as glue or resin, hardware such as nuts and bolts, and welds, for example” ¶ 17; the connector 51 is an adhesive) that when engaged fixes at least one end member from rotating independently of the middle body (the connector 51 removably secures the knob 13 and prevents rotation between the two);
wherein the locking mechanism in adhesive (“adhesive”) that secures the end members to the end portions of the middle body (the connector 51 removably secures the knob 13 and prevents rotation between the two).
It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Udwin’s screws to be adhesive, as taught by Adwan, in order to prevent disconnection between the handles and the middle body during exercise and remove points of failure within the structure.  
Allowable Subject Matter
Claims 10 and 12 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, the prior art of record US 6926747 B2 (Udwin) fails to teach or render obvious the climbing training device in combination with all of the elements and structural and functional relationships as claimed and further including wherein the locking mechanism is a gearing mechanism that when engaged fixes at least one end member from rotating independently of the middle body.
The prior art of record teaches a screw, which are not considered equivalent to applicant’s invention. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the screw to be a gearing mechanism without improper hindsight and significant modification of the structure and function of the device.
Regarding claim 12, the prior art of record US 6926747 B2 (Udwin) fails to teach or render obvious the climbing training device in combination with all of the elements and structural and functional relationships as claimed and further including wherein the locking mechanism is a ratcheting mechanism whereby allowing the user to rotate the middle body in one direction, relative to the end members, but locking up when being forced to rotate the other direction.
The prior art of record teaches a screw, which are not considered equivalent to applicant’s invention. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the screw to be a ratcheting mechanism without improper hindsight and significant modification of the structure and function of the device.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 8:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784